          Case 4:20-cv-00702-LPR Document 6 Filed 08/07/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ELIJAH KAUFMANN,                                                                 PLAINTIFF
#217-204

v.                               Case No. 4:20-cv-00702-LPR

ERIC HIGGINS, et al.                                                          DEFENDANTS

                                             JUDGMENT

       Consistent with the Order that was entered on August 7, 2020, it is considered, ordered,

and adjudged that this case is DISMISSED without prejudice.      The Court certifies that an in

forma pauperis appeal from this Judgment and accompanying Order would not be taken in good

faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 7th day of August 2020.



                                              ________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE




                                                1
